DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 April 2021 and 28 June 2021 were considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: bottom surface 13b recited in para [0027] does not appear to be shown in any drawing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. US 2017/0315149 (Chen).
Regarding claim 14, Chen teaches (Fig 4) a probe module (probe module 30), disposed in a mounting hole (installation hole 26) of a first strengthening board (strengthen plate 24), wherein an inner wall of the mounting hole (installation hole 26) comprises an inner flange (connection surface 282a), and the probe module (probe module 30) comprises:
a second strengthening board (strengthening plate 32), comprising an outer flange (stair 394), wherein the outer flange (stair 394) comprises a physical region (physical portion of stair 394) and a plurality of gap regions (portion of 32 associated with recess 322 in which there is both a recess and an absence of the stair, thus amounting to a “gap region”), and the physical region abuts against the inner flange of the mounting hole of the first strengthening board (see Fig. 4 – stair 394 abuts against the connection surface 282a when assembled.  Also see Fig. 2); and
a circuit substrate (probe seat 362 is circuit board per para [0025]), disposed below the second strengthening board (strengthening plate 392) and comprising a bottom surface (bottom of probe seat 362), wherein a plurality of conductors (see para [0025] – probes 362 are electrically connected with contact pads provided on top surface of probe seat 362) and a plurality of probes (probes 364) are disposed on the bottom surface (bottom surface of probe seat 362 includes probes 364 and conductors associated with probe set. Also see para [0025] in which probes 362 are electrically connected to contact pads by way of what is a plurality of conductors), and at least one of the conductors is electrically connected to one of the probes (see para [0025] – probes 362 are electrically connected with contact pads provided on top surface of probe seat 362).
Regarding claim 15, Chen teaches (Fig. 4) the probe module according to claim 14, wherein the probe module comprises a top surface (top surface of module 30) and a bottom surface (bottom surface of module 30), the second strengthening board (plate 32) is located between the top surface of the probe module and the bottom surface of the probe module (See Fig. 4 – plate 32 is between top and bottom of module 30), and the bottom surface of the circuit substrate (bottom of probe seat 362) is the bottom surface of the probe module (bottom of probe seat 362 is bottom of module 30).
Regarding claim 16, Chen teaches (Fig. 2, 4) the probe module according to claim 14, wherein the outer flange of the second strengthening board comprises a first side and a second side opposite and parallel to each other (see Fig. 2 – plate 32 is square and has first side and opposite, parallel second side), and the gap regions are located on the first side and the second side (recess 322 located on at least two opposite sides), and a quantity of the gap regions located on the first side is equal to that of the gap regions located on the second side (see Fig. 2 – at least two opposite sides each have one recess 322).
Regarding claim 17, Chen teaches (Fig. 4) the probe module according to claim 16, wherein the physical region of the outer flange of the second strengthening board (plate 32) comprises a plurality of ramp structures (protrusions 392b), and the ramp structures are individually adjacent to the gap regions (see Fig. 5 – protrusions 392b adjacent to recess 322).
Regarding claim 18, Chen teaches (Fig. 4) the probe module according to claim 14, wherein two of the gap regions that neighbor each other are spaced apart by the physical region (see Fig. 2 – two of the recess 322 are considered neighbors and are spaced apart by physical regions).
Regarding claim 19, Chen teaches (Fig. 4) the probe module according to claim 18, wherein the physical region of the outer flange (stair 394) is pressed by a pressing portion of a slidable frame (swinging arms 58) to be fixed into the mounting hole of the first strengthening board (stair 394 is fixed into hole 26 of plate 24), and each of the gap regions of the outer flange is configured to enable the probe module to be taken out from the mounting hole of the first strengthening board when the pressing portion of the slidable frame corresponds to the gap region (see Fig. 4 – swinging arm 58 is used to lock and release pressing portion 52 in recess 322 as described in para [0030].  Pressing portion 52 corresponds to recess 322.  Position of pressing portion 52 enables module 30 to be removed)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2017/0315149 (Chen) in view of Nozaki et al. US 2010/0013508 (Nozaki).
Regarding claim 20, Chen teaches (Fig. 4) the probe module according to claim 14, but does not teach wherein a plurality of elastic protrusions are disposed on a bottom surface of the physical region of the outer flange of the second strengthening board.
Nozaki teaches (Figs. 8-9) a plurality of elastic protrusions (elastic members 111a, 111b) are disposed on a bottom surface of the physical region of the outer flange of the second strengthening board (see Figs. 8-9 – elastic members 111a,b are disposed on the bottom surface of the flange associated with probe based plate 108a). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom surface of the physical region of the outer flange of the second strengthening board as taught by Chen to include the plurality of elastic protrusions as taught by Nozaki in order to allows the probe card to be separated from the portion supporting the probe card to allow for easy removal as taught by Nozaki (see para [0072])

Allowable Subject Matter
Claims 1-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art of record taken alone or in combination fails to teach a probe card, comprising:  a slidable frame, disposed on an inner wall of the fixed frame and being slidable between a released position and a fixed position along an axial direction, wherein a plurality of pressing portions are disposed on an inner wall of the slidable frame, when the slidable frame is located at the released position, each of the pressing portions individually corresponds to one of the gap regions of the outer flange of the probe module, and when the slidable frame is located at the fixed position, and each of the pressing portions presses the physical region of the outer flange of the probe module; in combination with all other elements of claim 1.

Claims 2-13 are also allowed as they further limit claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2868